                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


 Sam Haigh,
                                                                    Civil Action No.
                      Plaintiff,                               3:16-cv-854 (PGS) (DEA)

 v.                                                               MEMORANDUM
                                                                   AND ORDER
 Reed Chojnacki, et al.,

                      Defendants.




SHERIDAN, U.S.D.J.

       Whereas on December 18, 2018, the Court entered an order directing plaintiff to appear on

January 9, 2019, “to show cause as to why this matter should not be dismissed for failure to

prosecute the case against defendant Samantha Cooper.” (ECF No. 45).

       Whereas on January 9, 2019, plaintiff’s counsel filed a letter stating that he “does not intend

to put proofs or appear for the order to show cause proceedings regarding the continuation of a

case against Samantha Cooper.” (ECF No. 49).

       Whereas on the record at the January 10, 2019 status conference, the parties did not object

to defendant Cooper being dismissed from the case. Accordingly,

       IT IS on this 10th day of January, 2019;

       ORDERED that plaintiff’s claims against defendant Samantha Cooper are hereby

dismissed without prejudice and without costs.




                                                      PETER G. SHERIDAN, U.S.D.J.
